DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 11/19/2020. Claims 2-21 are pending and considered below.

Response to Arguments
Claims 2-3, 8-13 and 17 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 10, 15-19 and 25 of U.S. Patent No. 10,252,659. Claims 2-3, 8-13 and 17 remain rejected for the reasons given below. Applicant has indicated that applicant will consider filing a terminal disclaimer if allowable subject matter is identified in the present application.
Regarding the rejection of claim 7 under 35 U.S.C. 112(b), applicant has amended claim 7 to correct the antecedent basis issue. Therefore, the 35 U.S.C. 112(b) rejection of claim 7 is withdrawn.
Regarding the rejection of claims 2-21 under 35 U.S.C. 103, applicant argued that Dollinger et al. (US-2015/0362922-A1) does not disclose the first vehicle (target vehicle/agricultural harvester) receiving a request for an item. Examiner disagrees. Dollinger discloses that an agricultural harvester includes a product delivery system communicatively coupled to a controller (paragraph [0044]). Dollinger further the harvester confirms initiation of the docking process, the control system transitions to a docking state (paragraph [0046]). Dollinger clearly discloses that the agricultural harvester receives a request for delivery of the harvested crop from the operator. Dollinger discloses “receiving a request for an item at a first vehicle, wherein the request includes a delivery destination for the item” under the broadest reasonable interpretation in light of applicant’s specification.
Regarding the rejection of claims 2-21 under 35 U.S.C. 103, applicant further argued that Dollinger does not disclose a second vehicle travelling within a proximity of the destination. Examiner disagrees. Dollinger discloses “unloading on-the-go”, a system of periodically transferring an agricultural product to a second vehicle (agricultural vehicle/haul vehicle) from a first vehicle (target vehicle/agricultural harvester). The internal storage compartment of the first vehicle is unloaded multiple times during the harvesting process (paragraph [0004]). For the second vehicle to make multiple trips to unload the harvested crop, the second vehicle must be within a proximity of the destination. Dollinger clearly discloses “identifying a second vehicle based on the second vehicle travelling within a proximity of the delivery destination” under the broadest reasonable interpretation in light of applicant’s specification.
Regarding the rejection of claims 2-21 under 35 U.S.C. 103, applicant further argued that Dollinger does not disclose determining a route for the first vehicle that will take the first vehicle within a determined distance of the second vehicle. Examiner disagrees. Dollinger discloses that the position and velocity (and thus route) of the first vehicle is determined (paragraph [0048]). The distance between the first and second vehicles is determined (paragraph [0049]). Therefore, the route of the first vehicle takes the first vehicle within a determined distance of the second vehicle. Further, when programming two vehicles to run in parallel, it would be obvious to a person of ordinary skill in the art that either vehicle could be programmed to move in a manner which maintains the desired distance between the 
Claims 2-21 remain rejected under 35 U.S.C. 103 for the reasons given below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-3, 8-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 10, 15-19 and 25 of U.S. Patent No. 10,252,659. Although the claims at issue are not identical, they are not patentably distinct from each other because:
the at least one non-transitory machine readable medium for autonomous vehicle-to-vehicle item transfers for controlling the transfer of the item from the first vehicle to the second vehicle while the first vehicle and the second vehicle are in motion and are physically uncoupled of claims 2-3 and 8-11 of the instant application is equivalent to the at least one non-transitory machine readable medium for autonomous vehicle-to-vehicle item transfers for controlling the transfer of the physical item between the first and second vehicles while both the first and second vehicles are in motion of claims 15-19 and 25 of U.S. Patent No. 10,252,659;
the system for autonomous vehicle-to-vehicle item transfers for controlling the transfer of the item from the first vehicle to the second vehicle, while the first vehicle and the second vehicle are in motion and are physically uncoupled of claims 12-13 of the instant application is equivalent to the system for autonomous vehicle-to-vehicle item transfers for controlling the transfer of the physical item between the first and second vehicles while both the first and second vehicles are in motion of claims 1, 4-5 and 7 of U.S. Patent No. 10,252,659; and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dollinger et al. (US-2015/0362922-A1, hereinafter Dollinger) in view of Gecchelin et al. (US-2018/0022405-A1, hereinafter Gecchelin).
Regarding claim 2, Dollinger discloses:
At least one non-transitory machine readable medium for autonomous vehicle-to-vehicle item transfers, the non-transitory machine readable medium comprising instructions, which when executed by a machine causes the machine to perform operations comprising: (paragraphs [0031] and [0037]; and FIG. 2, agricultural harvester-10, haul vehicle-30, and controllers-56,82);
receiving a request for an item at a first vehicle (paragraphs [0044] and [0046]; and FIG. 2, agricultural harvester-10, user interface-92, display-94, and product delivery system-96);

identifying a second vehicle based on the second vehicle travelling within a proximity of the delivery destination (paragraph [0004] and FIG. 2, haul vehicle-30);
determining a route for the first vehicle that will take the first vehicle within a determined distance of the second vehicle (paragraphs [0048-0049] and FIG. 4, receive first signal indicative of first determined position and first determined velocity of target vehicle-142, and instruct automated steering control system and automated speed control system to direct agricultural vehicle toward target position-152);
the first vehicle and the second vehicle each being independent (paragraphs [0027] and [0037]; and FIG. 2, agricultural harvester-10, haul vehicle-30, steering control system-50, speed control system-52, and controllers-56,82);
determining the first vehicle is within the determined distance of the second vehicle (paragraph [0050] and FIG. 4, target position reached? - 154);
controlling the transfer of the item from the first vehicle to the second vehicle (paragraph [0044] and FIG. 2, agricultural harvester-10, haul vehicle-30, controllers-56,82, and product delivery system-96); and
while the first vehicle and the second vehicle are in motion and are physically uncoupled (paragraph [0020] and FIG. 1, agricultural harvester-10, conveyor-24, and haul vehicle-30).
Dollinger does not disclose that the agricultural harvester is autonomously operated. However, Gecchelin discloses selectively combinable independent driving vehicles, including the following features:
the first vehicle and the second vehicle each being independent and autonomously controlled (paragraph [0053], self driving autonomous vehicle control (SDAV)).

Regarding claim 11, Dollinger further discloses:
wherein the operations of determining the route for the first vehicle within a determined distance of the second vehicle comprise one of: (paragraphs [0048-0049] and FIG. 4, receive first signal indicative of first determined position and first determined velocity of target vehicle-142, and instruct automated steering control system and automated speed control system to direct agricultural vehicle toward target position-152);
calculating the route (paragraphs [0048-0049] and FIG. 4, receive first signal indicative of first determined position and first determined velocity of target vehicle-142, and instruct automated steering control system and automated speed control system to direct agricultural vehicle toward target position-152); and
negotiating the route with the second vehicle (paragraphs [0048-0049] and FIG. 4, receive first signal indicative of first determined position and first determined velocity of target vehicle-142, and instruct automated steering control system and automated speed control system to direct agricultural vehicle toward target position-152).


Regarding claim 12, Dollinger further discloses:
at least one processor (paragraphs [0031] and [0037]; and FIG. 2, microprocessors-58,84);
at least one machine-readable storage medium, comprising instructions, which when executed by the at least one processor, causes the at least one processor to perform operations comprising: (paragraphs [0031] and [0037]; and FIG. 2, agricultural harvester-10, haul vehicle-30, controllers-56,82, microprocessors-58,84, and memory devices-60,86);
receiving a request for an item at a first vehicle (paragraphs [0044] and [0046]; and FIG. 2, agricultural harvester-10, user interface-92, display-94, and product delivery system-96);
wherein the request includes a delivery destination for the item (paragraph [0004], remote location for offloading);
identifying a second vehicle based on the second vehicle travelling within a proximity of the delivery destination (paragraph [0004] and FIG. 2, haul vehicle-30);
determining a route for the first vehicle that will take the first vehicle within a determined distance of the second vehicle (paragraphs [0048-0049] and FIG. 4, receive first signal indicative of first determined position and first determined velocity of target vehicle-142, and instruct automated steering control system and automated speed control system to direct agricultural vehicle toward target position-152);
the first vehicle and the second vehicle each being independent (paragraphs [0027] and [0037]; and FIG. 2, agricultural harvester-10, haul vehicle-30, steering control system-50, speed control system-52, and controllers-56,82);
determining the first vehicle is within the determined distance of the second vehicle (paragraph [0050] and FIG. 4, target position reached? - 154);

while the first vehicle and the second vehicle are in motion and are physically uncoupled (paragraph [0020] and FIG. 1, agricultural harvester-10, conveyor-24, and haul vehicle-30).
Dollinger does not disclose that the agricultural harvester is autonomously operated. However, Gecchelin further discloses:
the first vehicle and the second vehicle each being independent and autonomously controlled (paragraph [0053], self driving autonomous vehicle control (SDAV)).
Gecchelin teaches a system for moving packages between multiple, independent, self driving autonomous vehicles (paragraphs [0053] and [0101]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of autonomous operation of both vehicles involved in unloading on-the-go of Gecchelin into the system of autonomous operation of a haul vehicle receiving on-the-go loading of Dollinger. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of further automating the product transfer. A person of ordinary skill would have been familiar with communication between multiple autonomous vehicles.
Regarding claim 17, Dollinger further discloses:
receiving a request for an item at a first vehicle (paragraphs [0044] and [0046]; and FIG. 2, agricultural harvester-10, user interface-92, display-94, and product delivery system-96);
wherein the request includes a delivery destination for the item (paragraph [0004], remote location for offloading);
identifying a second vehicle based on the second vehicle travelling within a proximity of the delivery destination (paragraph [0004] and FIG. 2, haul vehicle-30);

the first vehicle and the second vehicle each being independent (paragraphs [0027] and [0037]; and FIG. 2, agricultural harvester-10, haul vehicle-30, steering control system-50, speed control system-52, and controllers-56,82);
determining the first vehicle is within the determined distance of the second vehicle (paragraph [0050] and FIG. 4, target position reached? - 154);
controlling the transfer of the item from the first vehicle to the second vehicle (paragraph [0044] and FIG. 2, agricultural harvester-10, haul vehicle-30, controllers-56,82, and product delivery system-96); and
while the first vehicle and the second vehicle are in motion and are physically uncoupled (paragraph [0020] and FIG. 1, agricultural harvester-10, conveyor-24, and haul vehicle-30).
Dollinger does not disclose that the agricultural harvester is autonomously operated. However, Gecchelin further discloses:
the first vehicle and the second vehicle each being independent and autonomously controlled (paragraph [0053], self driving autonomous vehicle control (SDAV)).
Gecchelin teaches a system for moving packages between multiple, independent, self driving autonomous vehicles (paragraphs [0053] and [0101]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of autonomous operation of both vehicles involved in unloading on-the-go of Gecchelin into the system of autonomous operation of a haul vehicle receiving on-the-go loading of Dollinger. A person of .

Claims 3-7, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dollinger in view of Gecchelin, as applied to claims 2, 12 and 17 above, and further in view of Rigo et al. (US-2002/0049535-A1, hereinafter Rigo).
Regarding claims 3 and 13, Dollinger in view of Gecchelin does not disclose advertising the availability of an item. However, Rigo discloses a wireless interactive voice-actuated mobile telematics system, including the following features:
wherein the operations further comprise advertising the availability of the item by one of: broadcasting the availability of the item using a short range wireless technology or sending an availability of the item to a mobile device (paragraph [0040] and FIG. 1, cellular phone service system-16, and motor vehicle-10).
Rigo teaches that commercial and hospitality merchants should use cellular phone service towers along the thoroughfare to advertise to drivers (paragraph [0040]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method of broadcasting advertisements along the roadway of Rigo into the system of autonomous operation of a vehicle receiving on-the-go loading of Dollinger in view of Gecchelin . A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, since the advertisement of local services to drivers is a well-known commercial practice.


Regarding claims 4, 14 and 19, Dollinger in view of Gecchelin does not disclose advertising the availability of an item. However, Rigo further discloses:
wherein the request for the item is transmitted from the mobile device (paragraphs [0041-0044]; FIG. 2, motor vehicle-10, and on-board telematics unit-32; and FIG. 3, on-board telematics unit-32, cellular phone module-50, and LCD screen-55).
Rigo teaches that a vehicle telematics unit should be used to request services from commercial and hospitality merchants (paragraphs [0041-0044]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method of broadcasting advertisements along the roadway of Rigo into the system of autonomous operation of a vehicle receiving on-the-go loading of Dollinger in view of Gecchelin . A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, since the advertisement of local services to drivers is a well-known commercial practice.
Regarding claims 5, 15 and 20, Dollinger in view of Gecchelin does not disclose advertising the availability of an item. However, Rigo further discloses:
wherein the request for the item (paragraphs [0041-0044]; FIG. 2, motor vehicle-10, and on-board telematics unit-32; and FIG. 3, on-board telematics unit-32, cellular phone module-50, and LCD screen-55); and
is based on information received at the mobile device from a broadcast transmission (paragraph [0040]; FIG. 1, cellular phone service system-16, and motor vehicle-10; and FIG. 3, on-board telematics unit-32, cellular phone module-50, and LCD screen-55).
Rigo teaches that a vehicle telematics unit should be used to request services from commercial and hospitality merchants (paragraphs [0041-0044]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method of broadcasting advertisements along the roadway of Rigo into the system of autonomous 
Regarding claim 6, Dollinger further discloses:
wherein the first vehicle is identified based on the information received from the broadcast transmission (paragraph [0023] and FIG. 2, agricultural harvester-10, haul vehicle-30, and transceivers-44,46).
Regarding claim 7, Dollinger in view of Gecchelin does not disclose a mobile device in the vehicle receiving delivery. However, Rigo further discloses:
wherein the request for the item is based on information presented on a visual display and detected by a camera sensor of a mobile device (paragraph [0041]; FIG. 2, motor vehicle-10, and on-board telematics unit-32; and FIG. 3, on-board telematics unit-32, cellular phone module-50, and LCD screen-55).
Rigo teaches that a vehicle telematics unit should be used to request services from commercial and hospitality merchants (paragraphs [0041-0044]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method of broadcasting advertisements along the roadway of Rigo into the system of autonomous operation of a vehicle receiving on-the-go loading of Dollinger in view of Gecchelin . A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, since the advertisement of local services to drivers is a well-known commercial practice.



Regarding claim 18, Dollinger in view of Gecchelin does not disclose advertising the availability of an item. However, Rigo further discloses:
further comprising advertising the availability of the item by one of: broadcasting the availability of the item using a short range wireless technology or sending an availability of the item to a mobile device (paragraph [0040] and FIG. 1, cellular phone service system-16, and motor vehicle-10).
Rigo teaches that commercial and hospitality merchants should use cellular phone service towers along the thoroughfare to advertise to drivers (paragraph [0040]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the method of broadcasting advertisements along the roadway of Rigo into the system of autonomous operation of a vehicle receiving on-the-go loading of Dollinger in view of Gecchelin . A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, since the advertisement of local services to drivers is a well-known commercial practice.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dollinger in view of Gecchelin, as applied to claim 2 above, and further in view of Jochim et al. (US-2016/0375814-A1, hereinafter Jochim).
Regarding claim 8, Dollinger in view of Gecchelin does not disclose a robotic arm. However, Jochim discloses an omnidirectional vehicle transport, including the following features:
wherein the operations of the transfer of the item from the first vehicle to the second vehicle comprises automatically controlling the movement of a robotic arm holding the item to deliver the item to the second vehicle (paragraph [0064] and FIG. 9B, vehicle-950, extension arm-952, and pallet tender-960).
Jochim teaches that an extension arm on a vehicle can be used to transfer items from a pallet tender onto a vehicle (paragraph [0064]). It would have been obvious for a person of ordinary skill in the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dollinger in view of Gecchelin and Jochim, as applied to claim 8 above, and further in view of Kentley et al. (US-2017/0120902-A1, hereinafter Kentley).
Regarding claim 9, Dollinger further discloses:
wherein the item is delivered to an area of the second vehicle that is marked by the second vehicle (paragraphs [0069-0076] and FIG. 7B, automatically engage product flow while conveyor outlet is within bounding rectangle-242); and
wherein the operations of controlling the transfer of the item to the second vehicle (paragraphs [0069-0076] and FIG. 7B, automatically engage product flow while conveyor outlet is within bounding rectangle-242).
Dollinger in view of Gecchelin does not disclose a robotic arm. However, Jochim further discloses:
to determine movements of the robotic arm (paragraph [0064] and FIG. 9B, vehicle-950, extension arm-952, and pallet tender-960).
Jochim teaches that an extension arm on a vehicle can be used to transfer items from a pallet tender onto a vehicle (paragraph [0064]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the extension arm of 
Dollinger in view of Gecchelin and Jochim does not disclose optical markers. However, Kentley discloses a resilient safety system for a robotic vehicle, including the following features:
by optical markers (paragraph [0134] and FIG. 12A, light emitter-1202); and
comprise utilizing the optical markers (paragraph [0134] and FIG. 12A, light emitter-1202).
Kentley teaches that an autonomous vehicle light emitter serves as a signal light to provide orientation of the autonomous vehicle relative to an object (paragraph [0134]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the light emitter of Kentley into the system of autonomous operation of a vehicle receiving on-the-go loading of Dollinger in view of Gecchelin and Jochim. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a target for the robotic arm.

Claims 10, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dollinger in view of Gecchelin, as applied to claims 2, 12 and 17 above, and further in view of Berntorp et al. (US-2018/0120843-A1, hereinafter Berntorp).
Regarding claims 10 and 16, Dollinger further discloses:
wherein the operations of initiating the transfer of the item include controlling the maneuvering of the first vehicle (paragraphs [0048-0049] and FIG. 4, receive first signal indicative of first determined position and first determined velocity of target vehicle-142, and instruct automated steering control 
into a position to transfer the item to the second vehicle (paragraph [0044] and FIG. 2, agricultural harvester-10, haul vehicle-30, controllers-56,82, and product delivery system-96).
Dollinger does not disclose that the agricultural harvester is autonomously operated. However, Gecchelin further discloses:
autonomously controlling the maneuvering of the first vehicle (paragraph [0053], self driving autonomous vehicle control (SDAV)); and
comprise using sensor inputs (paragraph [0053]).
Gecchelin teaches a system for moving packages between multiple, independent, self driving autonomous vehicles (paragraphs [0053] and [0101]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of autonomous operation of both vehicles involved in unloading on-the-go of Gecchelin into the system of autonomous operation of a haul vehicle receiving on-the-go loading of Dollinger. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of further automating the product transfer. A person of ordinary skill would have been familiar with communication between multiple autonomous vehicles.
Dollinger in view of Gecchelin does not disclose a machine learning algorithm. However, Berntorp discloses a method for controlling a vehicle using a neural network, including the following features:
a machine learning model trained by a machine learning algorithm (paragraph [0066]).
Berntorp teaches that an autonomous vehicle should be controlled using a neural network (paragraph [0032]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the deep neural network of Berntorp into 
Regarding claim 21, Dollinger further discloses:
wherein initiating the transfer of the item include controlling the maneuvering of the first vehicle (paragraphs [0048-0049] and FIG. 4, receive first signal indicative of first determined position and first determined velocity of target vehicle-142, and instruct automated steering control system and automated speed control system to direct agricultural vehicle toward target position-152); and
into a position to transfer the item to the second vehicle (paragraph [0044] and FIG. 2, agricultural harvester-10, haul vehicle-30, controllers-56,82, and product delivery system-96).
Dollinger does not disclose that the agricultural harvester is autonomously operated. However, Gecchelin further discloses:
autonomously controlling the maneuvering of the first vehicle (paragraph [0053], self driving autonomous vehicle control (SDAV)); and
comprise using sensor inputs (paragraph [0053]).
Gecchelin teaches a system for moving packages between multiple, independent, self driving autonomous vehicles (paragraphs [0053] and [0101]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of autonomous operation of both vehicles involved in unloading on-the-go of Gecchelin into the system of autonomous operation of a haul vehicle receiving on-the-go loading of Dollinger. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the 
Dollinger in view of Gecchelin does not disclose a machine learning algorithm. However, Berntorp further discloses:
a machine learning model trained by a machine learning algorithm (paragraph [0066]).
Berntorp teaches that an autonomous vehicle should be controlled using a neural network (paragraph [0032]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the deep neural network of Berntorp into the system of autonomous operation of the vehicles used for on-the-go loading of Dollinger in view of Gecchelin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing maneuvering instructions to the autonomous vehicles. A person of ordinary skill would have been familiar with the use of machine learning algorithms for controlling the operation of autonomous vehicles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






TAMARA L. WEBER
Examiner
Art Unit 3667


/TAMARA L WEBER/Examiner, Art Unit 3667